Citation Nr: 0939296	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
basilar systolic murmur (claimed as a heart condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to October 
1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDINGS OF FACT

1.  A November 1978 rating decision denied service connection 
for a heart condition.  It was held that the Veteran's 
basilar systolic murmur was a congenital defect or 
developmental abnormality for which service connection could 
not be granted.  

2.  An April 2001 rating decision again denied a claim to 
reopen a claim for a heart condition finding no new and 
material evidence had been submitted nor had the Veteran 
submitted any evidence of a nexus between a heart condition 
and active service.  The Veteran was notified of the 
decision.  The Veteran did not submit a notice of 
disagreement within a year of issuance of the April 2001 
decision. 

3.  The evidence received since the April 2001 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim for service connection, and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for basilar systolic murmur (claimed as a heart 
condition).






CONCLUSIONS OF LAW

1.  The April 2001 decision that denied service connection 
for a basilar systolic murmur (claimed as a heart condition) 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
service connection for a basilar systolic murmur.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in October 2007 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Review of the record reveals that the October 2007 letter 
also essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated November 1978, the RO denied service 
connection for a heart condition - basilar functioning 
systolic murmur, finding that the condition was a 
constitutional or developmental abnormality.  Again in an 
April 2001, the RO denied a claim to reopen a claim for 
service connection for a heart condition.  The RO found that 
the Veteran had not submitted any new and material evidence; 
specifically, the Veteran had not submitted any evidence of a 
nexus linking his heart condition to military service.  The 
Veteran did not appeal this action after getting notice; 
therefore, the April 2001 decision became a final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

The evidence of record at the time of the April 2001 final 
decision included the Veteran's service treatment records; 
private treatment records from Greenville Hospital dated 
December 1959 to September 1972; private treatment records 
from the Henry Woodward Clinic dated February 1978 to March 
1980; and VA treatment records dated May to August 2000.  The 
Veteran's separation examination noted a basilar systolic 
murmur, not considered disabling.  Private records from the 
Henry Woodward Clinic noted complaints of a fluttering heart 
and dizzy spells, and a diagnosis of tachycardia that 
spontaneously resolved.

The April 2001 rating decision denied service connection for 
a heart condition (basilar systolic murmur) on the basis that 
there was no new and material evidence submitted, 
specifically no evidence relating the Veteran's heart 
condition to his military service.

In August 2007, the appellant submitted a claim to reopen 
service connection for a heart condition.  The evidence 
received since the April 2001 final decision included VA 
treatment records dated October 2000 to December 2007.  

VA treatment records reflected treatment for various clinical 
conditions, including a post operation atrial flutter in 
2005, and a history of arrhythmia.  A February 2006 ECHO 
indicated a left ventricular hypertrophy with asymmetrically 
thickened interventricular septum and an abnormal diastolic 
relaxation, mild aortic cusp calcification and mild mitral 
and tricuspid regurgitation.  

None of the newly received evidence contains evidence of a 
heart disorder not related to a congenital or developmental 
heart condition for which service condition can be granted.  
Additionally, none of the newly received evidence contains 
evidence of nexus between the Veteran's heart disorder and 
his active service.  As stated above, available service 
treatment records noted a diagnosis of basilar systolic 
murmur, not considered disabling.  However, service records 
were silent as to any treatment for any non-congenital heart 
disorders during service.  Post service records noted 
treatment for tachycardia and arrhythmias, but there was no 
evidence that the Veteran had a heart disorder related to his 
active service.  Thus, the Veteran failed to provide any 
objective evidence of non-congenital heart disorder related 
to his active service.  As such, the new submitted cannot be 
considered new and material evidence to reopen claims for 
service connection for a basilar systolic murmur (claimed as 
a heart condition).  

For these reasons, the Board finds that the evidence received 
since the April 2001 rating decision is either cumulative of 
the evidence previously of record or is insufficient, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim for service connection, 
and does not raise a reasonable possibility of substantiating 
the claims for service connection for a basilar systolic 
murmur.  Accordingly the Board finds that new and material 
evidence has not been received to reopen service connection 
for a basilar systolic murmur.  


ORDER

New and material evidence not having been received, reopening 
of service connection for a basilar systolic murmur (claimed 
as a heart condition), is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


